               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF GEORGIA
                        COLUMBUS DIVISION

LEIGH ANN YOUNGBLOOD-WEST,        *

      Plaintiff,                  *

vs.                               *
                                          CASE NO. 4:18-CV-83 (CDL)
AFLAC INCORPORATED, DANIEL P. *
AMOS, WILLIAM LAFAYETTE AMOS,
JR., CECIL CHEVES, and SAMUEL W. *
OATES,
                                 *
     Defendants.
                                 *

                              O R D E R

      This action has now been whittled down to:        (1)   William

Lafayette Amos Jr.’s (“Dr. Amos”) claim for damages and permanent

injunctive relief against Leigh Ann Youngblood-West for breach of

the nondisclosure confidentiality provisions included in their

settlement agreements; (2) AFLAC Incorporated (“Aflac”) and Daniel

P. Amos’s motion for Rule 11 Sanctions against Youngblood-West’s

counsel (ECF Nos. 21, 49); and (3) Youngblood-West’s motion for

reasonable expenses against Aflac and Daniel P. Amos pursuant to

Rule 11(c)(2) (ECF No. 56).   The Court seeks to get the case in a

posture for all of the remaining claims and motions to be decided

expeditiously and finally in this forum, so that any aggrieved

party has the opportunity to pursue an appeal without further

delay.   Accordingly, counsel are directed to confer in good faith

within fourteen days of today in an attempt to reach agreement on
a proposed scheduling order that provides a plan for completing

the litigation of the remaining claims and motions in this Court.

Counsel for the parties shall provide the Court with a jointly

proposed scheduling order by December 14, 2018.            If the parties

cannot agree on a scheduling order, counsel shall present a joint

report by the due date for the scheduling order that describes the

parties’ differences.     The Court provides the following guideposts

to facilitate the presentation of a joint proposed scheduling

order.

     The Court intends to defer ruling on the pending motions for

sanctions and expenses until a final decision has been made on Dr.

Amos’s breach of contract claim against Youngblood-West.              With

regard to the     motions      for sanctions and expenses, the Court

contemplates not requiring any party to submit the amount of their

claims for sanctions, expenses, and fees until after the Court

issues an order on whether the recovery of sanctions, fees, and/or

expenses is appropriate.        It appears that the parties agree that

the record is sufficiently developed for the Court to make a

determination as to whether Rule 11 relief is appropriate.           If the

Court determines that Rule 11 relief is appropriate, the Court

intends   to   require   the    prevailing   party   to   submit   evidence

supporting the amount of the Rule 11 claim with an opportunity for

the opposing party to conduct limited discovery to contest whether

the amount sought is reasonable and appropriate.

                                     2
     As to Dr. Amos’s remaining breach of contract claim against

Youngblood-West, it is unclear whether in light of the Court’s

prior rulings the parties contend that genuine factual disputes

exist on that claim that the factfinder must resolve, and if so,

whether limited discovery is appropriate on that claim.             Without

suggesting how this claim will be resolved, the possible vehicles

for deciding it appear to be as follows: (1) judgment on the

pleadings; (2) summary judgment; (3) jury trial; or (4) bench

trial/evidentiary hearing.

     With these guideposts in mind, counsel for the parties shall

confer in good faith in an effort to reach agreement on a final

scheduling order as previously ordered hereinabove.

     IT IS SO ORDERED, this 16th day of November, 2018.1
                                          S/Clay D. Land
                                          CLAY D. LAND
                                          CHIEF U.S. DISTRICT COURT JUDGE
                                          MIDDLE DISTRICT OF GEORGIA




1 Nothing in this Order needs to be redacted. Accordingly, the Clerk is
directed to docket it with unrestricted access.

                                      3
